NO. 07-11-0447-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               JANUARY 12, 2012
                        ______________________________


              KIRT MCDONALD A/K/A KIRT WAYNE MCDONALD, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

                    FROM THE COUNTY COURT OF POTTER COUNTY;

                  NO. 125606-P; HONORABLE ARTHUR WARE, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pursuant to a plea bargain, Appellant, Kirt McDonald a/k/a Kirt Wayne McDonald, was convicted of issuance of a bad check and punishment was assessed at a fine of $175.00.  The Trial Court's Certification of Defendant's Right of Appeal reflects that Appellant's case is a plea bargain case and that he has no right of appeal.  The certification notwithstanding, Appellant filed a pro se notice of appeal challenging his conviction.  
	By letter dated December 15, 2011, this Court notified Appellant of the consequences of the certification and invited him to either file an amended certification showing a right of appeal or demonstrate other grounds for continuing the appeal on or before December 30, 2011.  
	Appellant timely filed a response seeming to challenge his conviction.  His response, however, does not contradict the trial court's certification nor does it demonstrate grounds for continuing this appeal.  Because Appellant has failed to file an amended certification reflecting a right of appeal and has not shown good cause for continuing this appeal, we have no alternative but to dismiss this appeal based on the certification signed by the trial court.  See Tex. R. App. P. 25.2(d).

							Patrick A. Pirtle
							      Justice

Do not publish.